688 So.2d 222 (1996)
MISSISSIPPI COMMISSION ON JUDICIAL PERFORMANCE
v.
J. Ted EMMANUEL.
No. 96-CC-00845-SCT.
Supreme Court of Mississippi.
December 19, 1996.
Luther T. Brantley, III, Jackson, for Petitioner.
Richard B. Lewis, Chapman Lewis & Swan, Clarksdale, for Respondent.
En Banc.
PRATHER, Presiding Justice, for the Court:
This case is before the court upon joint motion for approval of the recommendation of the Mississippi Commission on Judicial Performance regarding J. Ted Emmanuel, Justice Court Judge for the Northern District of Tunica County, Mississippi. The record reflects that Judge Emmanuel engaged in numerous violations of the Code of Judicial Conduct of Mississippi Judges, many of which involved irregularities in the disposition of traffic-related offenses, including citations for driving under the influence (DUIs). The violations included reducing three DUIs in violation of Miss.Code Ann § 63-11-39 (Supp. 1995), assessing costs of fines in excess of the statutory maximum in six criminal cases, and failing to require affidavits in four criminal cases. Judge Emmanuel also violated the Code of Judicial Conduct by issuing orders without authority and allowing cameras in the courtroom.
*223 After proper investigation and consideration, the Mississippi Commission on Judicial Performance found that Judge Emmanuel violated Canons 1, 2A, 2B, 3A(1), 3A(7), and 3B(1) of the Code of Judicial Conduct of Mississippi Judges. As a result, the Commission recommended that Judge Emmanuel be publicly reprimanded, fined $2,628.00, and assessed the costs of this proceeding. Having duly considered the joint motion for approval of the Commission's recommendation, this Court finds that the motion is well-taken. The recommendation of the Mississippi Commission on Judicial Performance that J. Ted Emmanuel be publicly reprimanded, fined $2,628.00, and assessed the costs of this proceeding is affirmed. The public reprimand shall be accomplished by the public reading of this opinion regarding Emmanuel's violations of Canons 1, 2A, 2B, 3A(1), 3A(7), and 3B(1) of the Code of Judicial Conduct of Mississippi Judges by the senior circuit court judge at the next term of circuit court in Tunica County, Mississippi.
AFFIRMED AND JUSTICE COURT JUDGE J. TED EMMANUEL IS HEREBY PUBLICLY REPRIMANDED AND FINED $2,628.00 AND ALL COSTS.
DAN LEE, C.J., SULLIVAN, P.J., and PITTMAN, BANKS, JAMES L. ROBERTS, JR., SMITH and MILLS, JJ., concur.
McRAE, J., not participating.